DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over are Chen et al (U.S. Patent Publication 2016/0124188) in view of Lai et al (U.S. Patent Publication 2018/0011294).
With regard to independent claim 1, although Chen et al teaches an imaging lens (page 1, paragraph [0002]) comprising: a first lens (Figure 26, element 3) having negative refractive power (Figure 27, focal length data for first lens element); an aperture stop (Figure 26, element 2); a second lens (Figure 26, element 4); a third lens (Figure 26, element 5); a fourth lens (Figure 26, element 6); a fifth lens (Figure 26, element 7); and a sixth lens (Figure 26, element 8) having negative refractive power (Figure 27, focal length data for sixth lens element), arranged in this order from an object side to an image plane side, wherein said fourth lens is formed in a shape so that a surface thereof on the image plane side is convex at a paraxial region thereof (Figure 27, radius of curvature data for surface 62), said fourth lens is formed in the shape so that the surface thereof on the image plane side has an aspheric shape (Figure 28, aspheric data for surface 62) having an inflection point (page 6, paragraph [0122], lines 7-10), and said fifth lens is formed in a shape so that a surface thereof on the image plane side is concave at a paraxial region thereof (Figure 27, radius of curvature data for surface 72), Chen et al fails to teach the aperture stop disposed between the first lens and the second lens.  In a related endeavor, Lai et al teaches an imaging lens (page 1, paragraph [0002]) comprising six lenses (Figure 1A) having an aperture disposed between the first lens and the second lens (Figure 1A, element 100), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the imaging lens system, as taught by Chen et al, with the aperture stop placement, as taught by Lai et al, to reduce stray light and improve imaging quality (page 6, paragraph [0060]).
With regard to dependent claim 9, Chen et al in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein 
With regard to dependent claim 10, Chen et al in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Chen  et al further teaches such an imaging lens satisfying the conditional expression 0.2 < La/Hmax < 1.5, as defined (Figure 27, data).

	Claims 11, 12, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over are Liu et al (U.S. Patent Publication 2016/0341933) in view of Hsu et al (U.S. Patent Publication 2014/0092491).
With regard to independent claim 11, although Liu et al teaches an imaging lens (page 1, paragraph [0003]) comprising: a first lens (Figure 5A, element 510) having negative refractive power (page 21, Table 9, focal length data for Lens 1); an aperture stop (Figure 5A, element 500); a second lens (Figure 5A, element 520); a third lens (Figure 5A, element 530); a fourth lens (Figure 5A, element 540); a fifth lens (Figure 5A, element 550); and a sixth lens (Figure 5A, element 560) having negative refractive power (page 21, Table 9, focal length data for Lens 6), arranged in this order from an object side to an image plane side, wherein said fourth lens is formed in a shape so that a surface thereof on the image plane side is convex at a paraxial region thereof (page 21, Table 9, radius of curvature data for surface #8), said fourth lens is formed in the shape so that the surface thereof on the image plane side has an aspheric shape (page 21, Table 10, aspheric data for surface #8), and said fifth lens is formed in a shape so that a surface thereof on the image plane side is concave at a paraxial region thereof (page 21, Table 9, radius of curvature data for surface #11), and satisfying the conditional expression 0.05 < D12/f < 0.8 (page 21, Table 9), Liu et al fails to teach such an imaging lens where the aperture stop is placed 
With regard to dependent claim 12, Liu et al in view of Hsu et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, wherein Liu et al further teaches such an imaging lens satisfying the conditional expression 0.05 < D12/f < 0.8, as defined (page 21, Table 9 data).
With regard to dependent claim 16, Liu et al in view of Hsu et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, wherein Liu et al further teaches such an imaging lens satisfying the conditional expression 0.3 < |f5|/|f6| < 1.5, as defined (page 21, Table 9 data).
With regard to dependent claim 17, Liu et al in view of Hsu et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, wherein Liu et al further teaches such an imaging lens satisfying the conditional expression -5 < f6/f < -0.5, as defined (page 21, Table 9 data).
With regard to dependent claim 19, Liu et al in view of Hsu et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, wherein .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 4-8, 11 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9-13 and 15-18 of U.S. Patent Number 10,809,498 in view of Lai et al (U.S. Patent Publication 2018/0011294).
Although both the instant invention and U.S. Patent Number 10,809,498 claim an imaging lens comprising six lenses, s outlined below, U.S. Patent Number 10,809,498 fails to claim an imaging lens having an aperture stop.  In a related endeavor, Lai et al teaches an imaging lens (page 1, paragraph [0002]) comprising six lenses (Figure 1A) having an aperture disposed between the first lens and the second lens (Figure 1A, element 100), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the imaging lens system, as claimed by U.S. Patent Number 10,809,498, with the aperture stop placement, as taught by Lai et al, to reduce stray light and improve imaging quality (page 6, paragraph [0060]).





U.S. Patent Number 10,809,498
Claim 1
An imaging lens comprising: a first lens having negative refractive power; an aperture stop; a second lens; a third lens; a fourth lens; a fifth lens; and a sixth lens having negative refractive power, arranged in this order from an object side to an image plane side, wherein said fourth lens is formed in a shape so that a surface thereof on the image plane side is convex at a paraxial region thereof, said fourth lens is formed in the shape so that the surface thereof on the image plane side has an aspheric shape having an inflection point, and said fifth lens is formed in a shape so that a surface thereof on the image plane side is concave at a paraxial region thereof.

Claim 2
The imaging lens according to claim 1, wherein said first lens is disposed away from the second lens by a distance D12 on an optical axis thereof so that the following conditional expression is satisfied: 0.05 < D12/f < 0.8, where f is a focal length of a whole lens system.

An imaging lens comprising: a first lens having negative refractive power; a second lens having positive refractive power; a third lens having positive refractive power; a fourth lens having negative refractive power; a fifth lens; and a sixth lens having negative refractive power, arranged in this order from an object side to an image plane side, wherein said fourth lens is formed in a shape so that a surface thereof on the image plane side is convex near an optical axis thereof, said fourth lens is formed in the shape so that the surface thereof on the image plane side has an aspherical shape having at least one inflection point, said fifth lens is formed in a shape so that a surface thereof on the image plane side is concave near an optical axis thereof, said fifth lens is formed in the shape so that the surface thereof on the image plane side has an aspherical shape having at least one inflection point, and said first lens is disposed away from the second lens by a distance D12 on an optical axis thereof so that the following conditional expression is satisfied: 0.05 < D12/f < 0.8, where f is a focal length of a whole lens system.

The imaging lens according to claim 1, wherein said second lens and said third lens have a composite focal length f23 so that the following conditional expression is satisfied: 0.3 < f23/f < 1.2, where f is a focal length of a whole lens system.
Claim 3
The imaging lens according to claim 1, wherein said second lens and said third lens have a composite focal length f23 so that the following conditional expression is satisfied: 
0.3 < f23/f < 1.27.
Claim 5
The imaging lens according to claim 1, wherein said fourth lens has a focal length f4 so that the following conditional expression is satisfied: -4 < f4/f < -0.4, where f is a focal length of a whole lens system.
Claim 4
The imaging lens according to claim 1, wherein said fourth lens has a focal length f4 so that the following conditional expression is satisfied: -4 < f4/f < -0.4.
Claim 6
The imaging lens according to claim 1, wherein said fifth lens has a focal length f5 and said sixth lens has a focal length f6 so that the following conditional expression is satisfied: 0.3 < |f5|/|f6| < 1.5.

The imaging lens according to claim 1, wherein said fifth lens has a focal length f5 and said sixth lens has a focal length f6 so that the following conditional expression is satisfied: 0.3 < |f5|/|f6| < 1.5.

The imaging lens according to claim 1, wherein said sixth lens has a focal length f6 so that the following conditional expression is satisfied: 30 -5 < f6/f < -0.5, where f is a focal length of a whole lens system.
Claim 6
The imaging lens according to claim 1, wherein said sixth lens has a focal length f6 so that the following conditional expression is satisfied: 30 -5 < f6/f < -0.5.
Claim 8
The imaging lens according to claim 1, wherein said first lens is disposed away from the second lens by a distance D12 on an optical axis thereof and said fifth lens is disposed away from the sixth lens by a distance D56 on an optical axis thereof so that the following conditional expression is satisfied: D56 < D112.
Claim 13
An imaging lens comprising: a first lens having negative refractive power; a second lens having positive refractive power; a third lens having positive refractive power; a fourth lens having negative refractive power; a fifth lens; and a sixth lens having negative refractive power, arranged in this order from an object side to an image plane side, wherein said fourth lens is formed in a shape so that a surface thereof on the image plane side is convex near an optical axis thereof, said fourth lens is formed in the shape so that the surface thereof on the image plane side has an aspherical shape having at least one inflection point, said fifth lens is formed in a shape so that a surface thereof on the image plane side is concave near an optical axis thereof, said fifth lens is formed in the shape so that the surface thereof on the image plane side has an aspherical shape having at least one inflection point, and said first lens is disposed away from the second lens by a distance D12 on an optical axis thereof, and said fifth lens is disposed away from the sixth lens by a distance D56 on an optical axis thereof so that the following conditional expression is satisfied: D56 < Dl2.

An imaging lens comprising: a first lens having negative refractive power; an aperture stop; a second lens; a third lens; a fourth lens; a fifth lens; and a sixth lens, arranged in this order from an object side to an image plane side, wherein said fourth lens is formed in a shape so that a surface thereof on the image plane side is convex at a paraxial region thereof, said fourth lens is formed in the shape so that the surface thereof on the image plane side has an aspheric shape having an inflection point, said fifth lens is formed in a shape so that a surface thereof on the image plane side is concave at a paraxial region thereof, and said first lens is disposed away from the second lens by a distance D12 on an optical axis thereof and said fifth lens is disposed away from the sixth lens by a distance D56 on an optical axis thereof so that the following conditional expression is satisfied: D56 < D112.

An imaging lens comprising: a first lens having negative refractive power; a second lens having positive refractive power; a third lens having positive refractive power; a fourth lens having negative refractive power; a fifth lens; and a sixth lens having negative refractive power, arranged in this order from an object side to an image plane side, wherein said fourth lens is formed in a shape so that a surface thereof on the image plane side is convex near an optical axis thereof, said fourth lens is formed in the shape so that the surface thereof on the image plane side has an aspherical shape having at least one inflection point, said fifth lens is formed in a shape so that a surface thereof on the image plane side is concave near an optical axis thereof, said fifth lens is formed in the shape so that the surface thereof on the image plane side has an aspherical shape having at least one inflection point, and said first lens is disposed away from the second lens by a distance D12 on an optical axis thereof, and said fifth lens is disposed away from the sixth lens by a distance D56 on an optical axis thereof so that the following conditional expression is satisfied: D56 < Dl2.

The imaging lens according to claim 11, wherein said second lens and said third lens have a composite focal length f23 so that the following conditional expression is satisfied: 0.3 < f23/f < 1.2, where f is a focal length of a whole lens system.

The imaging lens according to claim 13, wherein said second lens and said third lens have a composite focal length f23 so that the following conditional expression is satisfied: 0.3 < f23/f < 1.2.

The imaging lens according to claim 11, wherein said fourth lens has a focal length f4 so that the following conditional expression is satisfied: -4 < f4/f < -0.4, where f is a focal length of a whole lens system.
Claim 16
The imaging lens according to claim 13, wherein said fourth lens has a focal length f4 so that the following conditional expression is satisfied: -4 < f4/f < -0.4.
Claim 16
The imaging lens according to claim 11, wherein said fifth lens has a focal length f5 and said sixth lens has a focal length f6 so that the following conditional expression is satisfied: 0.3 < |f5|/|f6| < 1.5.
Claim 17
The imaging lens according to claim 13, wherein said fifth lens has a focal length f5 and said sixth lens has a focal length f6 so that the following conditional expression is satisfied: 0.3 < |f5|/|f6| < 1.5.
Claim 17
The imaging lens according to claim 11, wherein said sixth lens has a focal length f6 so that the following conditional expression is satisfied: 30 -5 < f6/f < -0.5, where f is a focal length of a whole lens system.
Claim 18
The imaging lens according to claim 11, wherein said sixth lens has a focal length f6 so that the following conditional expression is satisfied: 30 -5 < f6/f < -0.5.


Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an imaging lens comprising six lenses as outlined above with respect to independent claims 1 and 11, the prior art fails to teach such an imaging lens simultaneously satisfying the conditional expression 0.5 < f2/f3 < 3, as defined and claimed in dependent claims 3 and 13. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
30 September 2021